DAUKSCH, Judge,
concurring specially:
Because this case was controlled by Roden v. K & K Land Management, Inc., 368 So.2d 588 (Fla.S.Ct. Case No. 51,954, Opinion filed March 22, 1979), I reluctantly joined in the majority opinion notwithstanding my interpretation of the applicable tax laws as I expressed in First National Bank of Hollywood v. Markham, 342 So.2d 1016 (Fla. 4 DCA 1977). It is noted a portion of my expression in First National Bank of Hollywood v. Markham, supra, was disapproved in Roden v. K & K Land Management, Inc., 368 So.2d 588 (Fla.S.Ct. Case No. 51,954, Opinion filed July 20, 1978).
Now that a most substantial minority of our Supreme Court have set out their dissent in the order on rehearing in Roden, I say that I must obey the majority opinion of our Supreme Court but I should much rather see right, as that mentioned minority saw it, prevail.
In my opinion the entire tract was bought and is held as a speculative investment and should be taxed as such, not as agricultural land.